McKAY, Circuit Judge,
concurring:
The plaintiffs brought suit against their supervisors, alleging they conspired to interfere with the performance of plaintiffs’ duties as federal officers, in violation of 42 U.S.C. §§ 1985(1), 1985(3) and 1986. Their allegations contain a large inventory of harassing actions designed to drive them out of their jobs. The trial court dismissed the *119entire complaint, basing its conclusion on the belief that the absence of any allegation of class-based animus was fatal to the entire action. The plaintiffs do not challenge on appeal the district court’s dismissal of their section 1985(3) complaint. Their challenge focuses on section 1985(1) and, if that is good, on their section 1986 claim.
Contrary to the court’s opinion, I believe that the threshold question concerning a section 1985(1) claim is controlled by Kush v. Rutledge, 460 U.S. 719, 103 S.Ct. 1483, 75 L.Ed.2d 413 (1983). Prior to the Kush ease, it apparently was either widely believed or not carefully considered that Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971), established that any section 1985 claim, no matter what subparagraph it arose under, required an allegation of racial or other class-based invidious discriminatory animus. Kush makes clear that the Griffin v. Breckenridge rule applies only to the last half of section 1985(2) and all of section 1985(3). The Kush court unanimously held that the legislative background and principles which supported Griffin:
[do] not apply to the portions of the statute that prohibit interference with federal officers, federal courts, or federal elections____ [Further], and of greatest importance, the statutory language that provides the textual basis for the “class-based, invidiously discriminatory animus” requirement simply does not appear in the portion of the statute that applies to this case.
Kush 103 S.Ct. at 1488 (citations omitted).
The Supreme Court was, of course, referring to actions brought under subsection (1) and the first half of subsection (2) of section 1985. That is precisely the part of the section which is at issue in this case. Our own cases are not to the contrary. Campbell v. Amax Coal Co., 610 F.2d 701 (10th Cir.1979); Taylor v. Nichols, 558 F.2d 561 (10th Cir.1977); and Atkins v. Lanning, 556 F.2d 485 (10th Cir.1977), are all cases dealing with subsection (3) of section 1985. Even though they occasionally simply refer to section 1985 without any subsection designation, it is clear that the court in each of those cases was dealing with subsection (3) allegations, not subsection (1) allegations.
In light of Kush, it is perfectly clear that an allegation of racial or class-based animus is not necessary to sustain an action under section 1985(1), even though an allegation of such animus would bring an appropriate conspiracy under that section.
However, that does not end the matter. It is still necessary to determine whether the kind of conduct alleged in this case brings the complaint within the intent and meaning of subsection (1).
As the concurring opinion in Lawrence v. Acree, 665 F.2d 1319 (D.C.Cir.1981), suggests:
The language of § 1985(1) nowhere suggests that it applies to a federal employee seeking damages from his supervisors who attempt to remove him simply because they dislike him or find his on-the-job performance substandard. Section 1985 is a systemic device, designed to protect against class-based discrimination, or conspiracies seeking to impede the operations of government by interfering with an official in the discharge of his official duties. It is not concerned with a very different, but ever present problem of assuring that federal supervisors evaluate their subordinates objectively and fairly.
Lawrence v. Acree, 665 F.2d at 1328 (footnotes omitted).
An analysis of the history suggests that in addition to actions alleging conspiracies against federal employees based on racial or class-based animus, section 1985(1) was designed to protect federal officers against interference from persons outside the federal government. See Stern v. United States Gypsum, Inc., 547 F.2d 1329, 1348 (7th Cir.), cert. denied, 434 U.S. 975, 98 S.Ct. 533, 54 L.Ed.2d 467 (1977); Lawrence v. Acree, 665 F.2d at 1328. This section was not intended as a broad-gauged basis for causes of action for misconduct by supervisors within a federal agency. There is no suggestion either in the cases or in the *120history of the statute that that section of the statute should become a basis for the resolution of intra-agency employment disputes. Construed even in the light most favorable to the plaintiffs, this action is just that, an intra-agency employment dispute. As such, it must fail under section 1985(1). Since the action cannot survive under section 1985(1) or under section 1985(3), it must also fail under section 1986 which is derivative of those two sections.
For the foregoing reasons, I would affirm the judgment of the trial court dismissing the action below.